Citation Nr: 0406402	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1963 to April 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision, which denied a 
disability rating in excess of 10 percent for PTSD.  In May 
2000, the veteran filed a notice of disagreement.  In 
February 2002, the RO furnished the veteran a statement of 
the case.  In March 2002, the RO received the veteran's VA 
Form 9 (substantive appeal).


REMAND

In the instant case, the record reflects that in August 2002, 
the RO sent the veteran a letter that substantially complied 
with the specificity requirements under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003), in response the 
passage of the Veterans Claims Assistance Act (VCAA).  
Moreover, in December 2002, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal Circuit 
(hereinafter, "Federal Circuit").  Disabled American 
Veterans v. Secretary, 327 F.3d 1339 (Fed. Cir. 2003).  The 
development has been completed.  Similarly, in November 2003, 
additional medical records, which appear to be pertinent to 
the issue currently on appeal, were received at the Board.  
Because the veteran has not submitted a written waiver of RO 
consideration, and because the RO has not had an opportunity 
to review the newly obtained evidence, a remand is warranted.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  After ensuring full compliance with 
the VCAA, its implementing regulations, 
and any additional notification and/or 
development action deemed warranted, the 
RO should re-adjudicate the claim of 
entitlement to a disability rating in 
excess of 10 percent for PTSD in light of 
all pertinent evidence, including the 
evidence received since the April 2002 
supplemental statement of the case, and 
all legal authority.

2.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
summarizes the pertinent evidence, 
including the evidence received since the 
April 2002 supplemental statement of the 
case.  This document should further 
reflect the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




